DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed April 27, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited foreign document either lacked translations or were not included in their entirety.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15 has been cancelled.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an electroporation generator for delivering electroporation therapy to a patient, the electroporation generator comprising: an electroporation circuit configured to be coupled to a catheter for delivering the electroporation therapy to target cardiac tissue of the patient, the electroporation circuit further configured to transmit an electroporation signal through the catheter; a preconditioning circuit configured to be coupled to a preconditioning electrode for stimulating skeletal muscle tissue in a thorax region of the patient that is proximate the target cardiac tissue, the preconditioning circuit further configured to transmit a preconditioning signal to the preconditioning electrode; and a controller coupled to the electroporation circuit and the preconditioning circuit, the controller configured to synchronize transmissions of the electroporation signal and the preconditioning signal such that the preconditioning signal is transmitted prior to transmission of the electroporation signal, the controller further configured to determine a frequency and a voltage for the preconditioning signal based on the skeletal muscle tissue being located in the thorax region of the patient,” as well as a corresponding procedure, in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 7,937,143, which teaches a similar system/procedure comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed ‘controller/generator configuration,’ as well as the corresponding method step of ‘determining a frequency and voltage for a first preconditioning signal based on a target of the signal being located in a thorax region of the patient’.  While U.S. 4,838,272 is also considered to be pertinent, this non-analogous reference would not fully overcome the specific deficiencies of the base reference.  No other pertinent prior art references were found that would adequately overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794